Citation Nr: 0522449	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  96-00 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for lumbar disc disease with history of laminectomy as of 
June 23, 1998.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to May 
1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office.  The RO granted service connection for 
lumbar disc disease with history of laminectomy and assigned 
a 10 percent evaluation.  Jurisdiction of the case has since 
been transferred to the VA Philadelphia, Pennsylvania, 
Regional Office and Insurance Center (RO).  

In a September 2002 rating decision, the RO granted a 
20 percent evaluation for lumbar disc disease with history of 
laminectomy, effective June 23, 1998.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board regrets that another remand in this case is 
warranted.  In June 2004, the Board remanded this claim for 
VA to schedule an examination for the purpose of evaluating 
the service-connected lumbar disc disease with history of 
laminectomy based upon the amended criteria for evaluating 
diseases or injuries of the spine, which amendments occurred 
in September 2002 and September 2003.  In requesting the 
examination, the Board stated that, "[r]ange of motion 
studies should be accomplished and the examiner should 
indicate whether because of the veteran's age, body habitus, 
neurologic disease or other factors not the result of disease 
or injury of the spine, the range of motion of the spine in 
this particular individual should be considered normal for 
this individual."  The November 2004 examination did not 
include the ranges of motion of flexion or extension of the 
lumbar spine (rather, it provided only right and left lateral 
flexion and right and left rotation of the lumbar spine), nor 
whether there were non-service-related causes that affected 
the veteran's range of motion, if applicable.  The Board 
finds that the June 2004 remand portion of the decision was 
not complied with as to the above-described request.  Stegall 
v. West, 11 Vet. App. 268, 270-71 (1998).  

Based upon the amended criteria, the veteran's disability can 
be evaluated under either the General Rating Formula for 
Diseases and Injuries of the Spine or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).  Based 
upon the findings in the November 2004 examination report, 
the Board is unable to determine what evaluation the veteran 
would warrant under the General Rating Formula for Diseases 
and Injuries of the Spine without knowing the veteran's 
flexion of the lumbar spine.  Flexion is the range of motion 
that is most relevant in evaluating diseases or injuries of 
the spine, as a spine disability may be evaluated based upon 
range of flexion only or based upon the sum of all ranges of 
motion of the lumbar spine, which includes both the ranges of 
flexion and extension.  As stated above, without these ranges 
of motion (flexion and extension), the Board is not capable 
of making a determination as to which formula would provide 
the veteran with the higher evaluation.  Thus, another remand 
is necessary to obtain the ranges of motion of the veteran's 
lumbar spine and, if applicable, for the examiner to state if 
there are any non-service-connected causes affecting the 
range of motion.  The Board notes that another neurological 
examination is not necessary.

The record reflects the veteran has received both VA and 
private treatment for his service-connected lumbar spine 
disability.  The most recent VA medical records are from 
1998, and the most recent private medical records are from 
1999.  If the veteran has received VA treatment for his back 
since 1998, he should inform the AMC so that it may obtain 
those records.  If he has received private treatment for his 
back since 1999, he should either (1) inform the AMC so that 
it may assist him in obtaining those records, or (2) obtain 
them himself and submit them.  



Accordingly, the case is hereby REMANDED for the following 
action:

1.  Make arrangements for the veteran to 
be afforded an orthopedic examination.  
All ranges of motion of the lumbar spine 
should be recorded, including flexion, 
extension, right lateral flexion, left 
lateral flexion, right rotation, and left 
rotation.  The examiner is asked to 
describe any pain, weakened movement, 
excess fatigability, and incoordination 
present in the lumbar spine.  If 
feasible, these determinations, if 
applicable, should be expressed in terms 
of the degree of additional range of 
motion loss due to any pain, weakened 
movement, excess fatigability, or 
incoordination.  If the examiner feels 
that such determinations are not 
feasible, this should be stated in the 
examination report.  The examiner should 
also provide an opinion as to whether 
pain could significantly limit functional 
ability during flare-ups or when the 
lumbar spine is used repeatedly over a 
period of time.  This determination 
should, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  If the examiner feels 
that such determinations are not 
feasible, this should be stated for the 
record together with the reasons why it 
was not feasible.  Any opinion expressed 
in the examination report should be 
accompanied by a written rationale with 
evidence in the claims file and/or sound 
medical principles.

2.  If the veteran identifies relevant 
treatment records, either VA or private, 
those treatment records should be 
obtained and associated with the claims 
file.

3.  Thereafter, readjudicate the claim 
for entitlement to an initial evaluation 
in excess of 20 percent for lumbar disc 
disease with history of laminectomy as of 
June 23, 1998.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations, not previously provided, 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.  

4.  A remand by the Board confers on a 
claimant the right to VA compliance with 
the terms of the remand order and imposes 
on the Secretary a concomitant duty to 
ensure compliance with those terms.  See 
Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded, including 
submitting any evidence in his possession that pertains to 
the claim.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



_______________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


